       Case 5:20-cv-03172-SAC Document 12 Filed 08/06/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


CLIFFORD BREWSTER,

                      Plaintiff,

vs.                                         Case No. 20-3172-SAC


U.S. MARSHAL JOHN DOE 1, et al.,

                      Defendants.


                                O R D E R

      Plaintiff, pro se, has filed this action with claims arising

from his incarceration at the CoreCivic detention facility in

Leavenworth, Kansas. He has been granted in forma pauperis status.

Doc. No. 4. This case is before the court upon plaintiff’s amended

complaint (Doc. No. 9) which he asserts is a civil rights complaint

pursuant to 28 U.S.C. § 1331.       This case is before the court for

screening pursuant to 28 U.S.C. §§ 1915 and 1915A.

I. Screening standards

      Section 1915(e)(1) provides that the court shall dismiss a

case filed in forma pauperis at any time if the court determines

that the action fails to state a claim on which relief may be

granted.   Section 1915A requires the court to review cases filed

by prisoners seeking redress from a governmental entity or employee




                                    1
         Case 5:20-cv-03172-SAC Document 12 Filed 08/06/20 Page 2 of 8




to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.

        A court liberally construes a pro se complaint and applies

“less    stringent       standards     than       formal   pleadings     drafted     by

lawyers.”       Erickson v. Pardus, 551 U.S. 89, 94 (2007).               But, a pro

se litigant is not relieved from following the same rules of

procedure as any other litigant. See Green v. Dorrell, 969 F.2d

915,     917     (10th     Cir.    1992).    Conclusory         allegations     without

supporting facts “are insufficient to state a claim upon which

relief can be based.”             Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir.    1991).       The    court    “will       not   supply    additional    factual

allegations to round out a plaintiff’s complaint or construct a

legal theory on plaintiff’s behalf.”                   Whitney v. New Mexico, 113

F.3d 1170, 1173-74 (10th Cir. 1997).

        When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether        the   complaint      contains       “sufficient     factual      matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).                        The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                         United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).                        The court

may also consider the exhibits attached to the complaint.                           Id.

                                             2
        Case 5:20-cv-03172-SAC Document 12 Filed 08/06/20 Page 3 of 8




The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

       “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.          “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.                    “Where a

complaint    pleads      facts    that   are   ‘merely     consistent      with’   a

defendant's    liability,        it   ‘stops    short    of   the   line    between

possibility and plausibility of “entitlement to relief.”’”                      Id.

(quoting Twombly, 550 U.S. at 557).

II. Amended complaint

       The amended complaint indicates that it is a “civil rights

complaint” brought pursuant to 28 U.S.C. § 1331 which is the

federal jurisdictional provision for cases alleging a violation of

federal law or the Constitution. Plaintiff appears to be a federal

inmate currently housed in a federal prison.                  He alleges that on

July   21,   2019   he    was     confined     at   a   CoreCivic   facility       in

Leavenworth, Kansas.       At 3:30 a.m., correctional officers demanded

                                         3
         Case 5:20-cv-03172-SAC Document 12 Filed 08/06/20 Page 4 of 8




that a cellmate named Williams step outside plaintiff’s cell. When

Williams refused to exit, mace and chemical balls were shot into

the cell.      Plaintiff alleges this caused significant discomfort

and injury to plaintiff and other inmates in the cell who were not

extracted for many minutes until Williams finally complied with

the exit order.      Plaintiff further alleges that medical care was

not administered until one to two hours after the incident.

     Plaintiff alleges:         unreasonable seizure in violation of the

Fourth    Amendment;    cruel    and    unusual    punishment       and   corporal

punishment in violation of the Eighth Amendment; and a violation

of plaintiff’s right to substantive due process.               Plaintiff names

as defendants three supervisory officials – U.S. Marshal John Doe

1; Warden Thomas; and Chief Rice.            He also names several other

defendants who are alleged to have directly participated in the

incident – Captain Kraft; Lieutenant John Doe 2; Correctional

Officer    Reyes;    Correctional      Officer    John   Doe   3;   Correctional

Officer    Lawson;    Correctional      Officer    Wrightflin;      Correctional

Officer Kidd; Correctional Officer Jane Doe; and John Does 4-20,

who are described as officers and staff members.

III. The amended complaint fails to state a claim.

     The United States Supreme Court has held that there is no

implied right of action for the violation of the Constitution

against employees of a private prison such as the CoreCivic



                                        4
       Case 5:20-cv-03172-SAC Document 12 Filed 08/06/20 Page 5 of 8




facility described in the amended complaint.           Minneci v. Pollard,

565 U.S. 118, 120-21 (2012).        The Court stated:

      [W]here . . . a federal prisoner seeks damages from
      privately employed personnel working at a privately
      operated federal prison, where the conduct allegedly
      amounts to a violation of the Eighth Amendment, and where
      that conduct is of a kind that typically falls within
      the scope of traditional state tort law (such as the
      conduct involving improper medical care at issue here),
      the prisoner must seek a remedy under state tort law.
      We cannot imply a Bivens remedy in such a case.

Id. at 131.     As this court recently stated in Flemming v. Baker,

2020 WL 3490360 *4 (D.Kan. 6/26/2020): “Plaintiff’s remedy against

CoreCivic and its employees, if any, is an action in state court

for negligence or other misconduct.”1         Many other cases have held

similarly.     E.g., Crosby v. Martin, 502 Fed.Appx. 733, 735 (10th

Cir. 2012)(involving claim by inmate that he was sprayed with

chemicals for no reason); Burns v. Corrections Corporation of

America, 2020 WL 2557841 *3-4 (D.Kan. 5/20/2020); Wills v. Baker,

2020 WL 869478 *2-3 (D.Kan. 2/21/2020); Harris v. Correction

Corporation    of   America   Leavenworth    Detention    Center,   2016   WL

6164208 *3 (D.Kan. 10/24/2016).

      Plaintiff names a United States Marshal “John Doe 1” as a

defendant.    He is a federal officer, not an employee of a private

corporation.    Plaintiff, however, fails to allege facts describing

a plausible claim for relief against this defendant.           An essential


1 The amended complaint does not assert diversity jurisdiction under 28 U.S.C.
§ 1332 or assert grounds supporting diversity jurisdiction for this court to
hear a state law claim.

                                      5
      Case 5:20-cv-03172-SAC Document 12 Filed 08/06/20 Page 6 of 8




element of a civil rights claim against an individual is that

person’s direct personal responsibility for the acts or inactions

upon which the complaint is based.         Keith v. Koerner, 843 F.3d

833, 837-38 (10th Cir. 2016); Trujillo v. Williams, 465 F.3d 1210,

1227 (10th Cir. 2006).   There is no respondeat superior liability.

Estate of Booker v. Gomez, 745 F.3d 405, 435 (10th Cir. 2014).            As

the court has already noted at pp. 2-3 of this order, conclusory

allegations of involvement are not sufficient.

     Here, plaintiff alleges that U.S. Marshal John Doe 1 was

charged by his office to assure that the day-to-day operations at

the CoreCivic facility complied with federal regulations and did

not violate plaintiff’s rights.        Doc. No. 9, p. 2.      He further

alleges that the defendant acknowledged that the incident was

mishandled and that additional training would be conducted to

properly address such situations.       Id. at p. 10.

     Thus, plaintiff is alleging supervisory liability.                 This

requires more than knowledge of a subordinate’s conduct.              Gomez,

745 F.3d at 435.   Supervisory liability is established with facts

describing personal involvement, causation and state of mind.           Id.

quoting, Schneider v. City of Grand Junction Police Dept., 717

F.3d 760, 767 (10th Cir. 2013)).       Plaintiff’s allegations are not

sufficient to show that the defendant U.S. Marshal was personally

involved in the alleged misconduct; that he caused the misconduct;

or that he acted with the requisite state of mind.            Therefore,

                                   6
        Case 5:20-cv-03172-SAC Document 12 Filed 08/06/20 Page 7 of 8




plaintiff has not properly alleged a claim for relief against the

U.S. Marshal.      See Hill v. Corrections Corporation of America, 685

Fed.Appx. 665, 669 (10th Cir. 2017)(labelling defendant as “captain

of the ship” is not sufficient to establish claim of supervisory

liability); Burke v. New Mexico, 696 Fed.Appx. 325, 330-31 (10th

Cir.    2017)(affirming      dismissal       of   equal     protection   and

discrimination claims against head of state agency where plaintiff

alleged she was discriminated against as an employee); Menteer v.

Applebee,    196    Fed.Appx.   624,   627   (10th   Cir.   2006)(affirming

dismissal of “Bivens claim against U.S. Attorney General and U.S.

Marshal in their individual capacities for failure to allege

personal participation or actual knowledge and acquiescence”).

IV. Conclusion

       For the above-stated reasons, the court believes that the

amended complaint fails to state a plausible federal claim for

relief.     The court shall direct that plaintiff by September 2,

2020 show cause why the amended complaint should not be dismissed.

In the alternative, plaintiff may file a second amended complaint

by September 2, 2020 which corrects the deficiencies discussed

herein.     A second amended complaint would supersede the amended

complaint and must contain all of the claims upon which plaintiff

wishes to proceed.       A second amended complaint should not refer

back to a previous complaint.



                                       7
 Case 5:20-cv-03172-SAC Document 12 Filed 08/06/20 Page 8 of 8




IT IS SO ORDERED.

Dated this 6th day of August 2020, at Topeka, Kansas.



                    s/Sam A. Crow__________________________
                    U.S. District Senior Judge




                              8
